URBIGKIT, Justice,
specially concurring.
Although I do not have general disagreement with the court’s opinion, I would specially concur for the reason that Wyoming Johnson, Inc. v. Stag Industries, Wyo., 662 P.2d 96 (1983), is not necessarily applicable to the facts of this case. In Wyoming Johnson, the item of injury (roof) was under the general control of the contractor and not the indemnifying subcontractor, with the contendable result that the subcontractor was called to indemnify the general contractor for the results of the operational negligence of the general contractor.
Conversely in this case, the item of injury (rock crusher) was owned by and under the control of the indemnifying subcontractor. Consequently, the subcontractor is asked to indemnify the general contractor for only the subcontractor’s negligence in maintenance of a dangerous machine, which may additionally expose the general contractor to liability by failure of supervision of the subcontractor or other nondele-gable duty. Jones v. Chevron U.S.A., Inc., Wyo., 718 P.2d 890 (1986).
For this reason, I would not necessarily find Wyoming Johnson persuasive here, even if, as discussed by the court, the singular difference in the language of the indemnifying agreements did not exist.